Title: From George Washington to Major General William Heath, 23 August 1776
From: Washington, George
To: Heath, William

 

Sir
Head Quarters New York 23d Augt 1776

Yesterday Morning the Enemy landed at Gravesend Bay upon Long Island, from the best Information I can obtain, to the Number of about Eight Thousand. Colo. Hand retreated before them, burning as he came along, several parcels of Wheat, and such other Matters as he judged would fall into the Enemy’s Hands. Our first Accounts were, that they intended, by a forced March, to surprize Genl Sullivan’s (who commands during the Illness of Genl Green) Lines, whereupon I immediately reinforced that post with Six Regiments. But they halted last Night at Flat-Bush. If they should attack General Sullivan this day, and should shew no Disposition to attack me likewise, at the making of the next Flood, I shall send such further Reinforcements to Long Island as I may judge expedient, not chusing to weaken this post too much, before I am certain that the Enemy are not making a Feint upon Long Island to draw our Force to that Quarter when their real Design may perhaps be upon this. I am Sir Yr most obt Servt

Go: Washington


The Flood Tide will begin to make about Eleven Oclock, at which time, if the Detatchment ordered yesterday, were to move to the high, and open Grounds about Mr O. Delancy & Bloomingdale, they would be ready to come forward, or return back, as occasion should require it will give them a little Exercise—and shew them wherein they are wanting in any matter.

